

114 HR 7938 IH: United States Information Abroad for Strategic Competition Act
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7938IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo improve and coordinate United States information statecraft strategy and capabilities for an era of strategic competition, and for other purposes.1.Short titleThis Act may be cited as the United States Information Abroad for Strategic Competition Act or the USIA for Strategic Competition Act.2.FindingsCongress finds the following:(1)Beginning in 1983, the Soviet Union waged a disinformation campaign against the United States which came to be known as Operation INFEKTION, falsely accusing the Department of Defense of engineering and spreading the AIDS virus.(2)In 1987, the Soviet Union publicly disavowed its AIDS disinformation following the efforts of the United States Active Measures Working Group to refute these lies and discredit the Soviet Union.(3)Shortly thereafter, the Working Group entered a period of institutional decline because its work was perceived to contravene Department of State efforts to engage with the Soviet Union, and effectively ceased to exist following the fall of the Soviet Union.(4)The final report issued by members of the Working Group, published by the United States Information Agency in 1992 at the request of the House of Representatives, warned that [a]s long as states and groups interested in manipulating world opinion, limiting U.S. Government actions, or generating opposition to U.S. policies and interests continue to use these techniques, there will be a need for the United States Information Agency to systematically monitor, analyze, and counter them..(5)In 2020, the Communist Party of China (CCP) began a disinformation campaign against the United States, falsely accusing the United States of being the source of the SARS–CoV–2 novel coronavirus and the United States Army of bringing the virus to China.3.Information statecraft(a)FindingThe 2017 National Security Strategy establishes that it is a priority of United States Information Statecraft to improve our understanding of how adversaries gain informational and psychological advantages across all policies and empower a true public diplomacy capability to compete effectively in this arena.(b)PolicyIt is the policy of the United States to advance United States foreign policy and national security interests through a holistic approach to public diplomacy, which shall include the following:(1)Championing and promoting United States values, including democratic governance, individual liberty, and internationally recognized human rights.(2)Supporting the international dissemination of unbiased and fact-based information, and protecting the free flow of information globally.(3)Refuting and countering foreign state and nonstate propaganda, disinformation, and narratives that undermine United States values, such as the promotion of authoritarian governance, the denigration of individual liberty, and the disregard of internationally recognized human rights.(4)Discrediting foreign state and nonstate actors responsible for such propaganda, disinformation, and narratives, and seeking to reduce the ability of such actors to influence global discourse.(5)Coordinating and integrating such efforts with the efforts of United States allies and partners that share United States values.(6)Providing for robust exchange, analytic, and coordination mechanisms to accomplish such objectives.(c)Global engagement centerParagraph (3) of section 1287(b) of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note; Public Law 114–328) is amended to read as follows:(3)As needed, support the development and dissemination of fact-based narratives and analysis to—(A)refute and counter propaganda and disinformation directed at the United States and United States allies and partner nations;(B)discredit the actors responsible for such propaganda and disinformation; and(C)reduce the ability of such actors to influence global discourse..4.Active Measures Working Group for the Chinese Communist Party(a)FindingsCongress finds the following:(1)The Communiqué on the Current State of the Ideological Sphere, an April 22, 2013, notice from the Communist Party of China’s (CCP) Central Committee more commonly known as Document 9, establishes that under the leadership of General Secretary Xi Jinping, the CCP considers constitutional democracy, internationally recognized human rights, liberal economics, independent journalism, and internal dissent to be security threats.(2)In his remarks before the 19th Communist Party Congress in 2017, which were titled in part Strive for the Great Success of Socialism with Chinese Characteristics for a New Era, General Secretary Xi Jinping said, the banner of socialism with Chinese characteristics is now flying high and proud for all to see. It means that the path, the theory, the system, and the culture of socialism with Chinese characteristics have kept developing, blazing a new trail for other developing countries to achieve modernization. It offers a new option for other countries and nations..(b)Sense of CongressIt is the sense of Congress that the CCP is hostile to United States values and seeks to advance an alternate set of authoritarian values, and therefore that the CCP and its ability to influence global discourse is a national security threat to the United States.(c)ReconstitutionThe Secretary of State shall reconstitute the Active Measures Working Group (in this section referred to as the Working Group) for a period of five years.(d)PurposeThe purpose of the Working Group shall be to create a regularly updated information statecraft strategy for the whole of the United States Government to reduce the ability of the CCP to influence global discourse.(e)MembershipThe Working Group shall include the following officials:(1)The Under Secretary for Public Diplomacy of the Department of State.(2)The Assistant Secretary of East Asian and Pacific Affairs and the Assistant Secretary of South and Central Asian Affairs of the Department of State.(3)The Special Envoy and Coordinator of the Global Engagement Center.(4)The Assistant Administrator of the Bureau for Asia of the United States Agency for International Development.(5)The Assistant Secretary for Asian and Pacific Security Affairs of the Department of Defense.(6)The Commander of the United States Indo-Pacific Command.(7)Other officials the Secretary of State and the President determine appropriate.(f)ChairThe Secretary of State shall designate a member of the Working Group as the Chairperson.(g)CooperationThe President shall ensure that the various agencies and departments of the United States cooperate with the Working Group, adopt and effectuate the information statecraft strategy required under subsection (h), and share information appropriately to advance the strategy.(h)Information statecraft strategy(1)In generalNot later than 90 days after the date of the enactment of this Act, the Working Group shall submit to the appropriate congressional committees and distribute to each Federal department and agency an information statecraft strategy.(2)ContentsThe information statecraft strategy and biannual updates thereto required under this subsection shall include the following:(A)An identification of the specific CCP narratives that most contribute to the CCP’s ability to influence global discourse, and the entities primarily responsible for advancing these narratives and contributing to the CCP’s ability to influence global discourse.(B)An identification of counternarratives most effective and most likely to reduce the ability of the CCP to influence global discourse and discredit the entities that contribute to the CCP’s ability to influence global discourse.(C)A detailed plan, including instructions for public diplomacy officers at each United States diplomatic or consular post, to implement such counternarratives.(D)An identification of specific quantitative objectives for advancing such counternarratives, and an identification of the United States officials responsible for accomplishing such objectives.(E)A quantitative analysis of United States efforts to accomplish such objectives in the preceding six months, informed by the data and analytical capabilities of the Under Secretary for Public Diplomacy of the Department of State and the Global Engagement Center.(3)Biannual updatesNot later than 180 days after the submission of the information statecraft strategy under paragraph (1) and every 180 days thereafter for a period of five years, the Working Group shall submit to the appropriate congressional committees an updated information statecraft strategy.(4)FormThe information statecraft strategy and biannual updates thereto required under this subsection may be in classified form.(5)Chief of mission responsibilitiesThe Secretary of State should ensure that each United States chief of mission—(A)advances through both programming and communications the objectives of the information statecraft strategy and biannual updates thereto;(B)assigns at least one Foreign Service officer to be primarily responsible for coordinating such efforts at the United States diplomatic or consular post at which such chief of mission is assigned; and(C)provides quantitative data to the Working Group about the efforts of such chief of mission to accomplish the objectives of the strategy, including updates thereto.5.Special fast-track proceduresThe Secretary of State shall establish procedures for use in special circumstances, as determined by the Secretary, to provide for rapid, synchronized releases of information content globally, regionally, or across subsets of United States diplomatic and consular posts.6.Research and evaluation(a)Research and evaluation activitiesThe Secretary of State, acting through the Director of Research and Evaluation appointed pursuant to subsection (b), shall—(1)conduct regular research and evaluation of public diplomacy programs and activities of the Department of State, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and(2)make available to Congress the findings of such research and evaluations.(b)Director of Research and Evaluation(1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall appoint a Director of Research and Evaluation (referred to in this subsection as the Director) in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department of State.(2)Limitation on appointmentThe appointment of the Director pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department of State.(3)ResponsibilitiesThe Director shall—(A)report to the Director of Policy Planning of the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department of State;(B)coordinate and oversee the research and evaluation of public diplomacy programs and activities of the Department to—(i)improve public diplomacy strategies and tactics; and(ii)ensure that such programs and activities are increasing the knowledge, understanding, and trust of the United States by relevant target audiences;(C)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department;(D)support the public affairs sections of United States diplomatic and consular posts;(E)share appropriate public diplomacy research and evaluation information within the Department and with other appropriate Federal departments and agencies;(F)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy programs and activities across all public diplomacy bureaus and offices of the Department are designed to meet appropriate foreign policy objectives; and(G)report biannually to the United States Advisory Commission on Public Diplomacy of the Department of State, through the Subcommittee on Research and Evaluation established pursuant to subsection (f), regarding the research and evaluation of all public diplomacy bureaus and offices of the Department.(4)Guidance and trainingNot later than one year after the appointment of the Director pursuant to paragraph (1), the Director shall develop guidance and training, including curriculum for use by the Foreign Service Institute, for all public diplomacy officers of the Department of State regarding the reading and interpretation of public diplomacy program and activity evaluation findings to ensure that such findings and related lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities of the Department.(c)Prioritizing research and evaluation(1)In generalThe Director of Policy Planning of the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department of State shall ensure that research and evaluation of public diplomacy programs and activities of the Department, as coordinated and overseen by the Director pursuant to subsection (b), support strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department.(2)Allocation of resourcesAmounts allocated for the purpose of research and evaluation of public diplomacy programs and activities of the Department of State pursuant to subsection (b) shall be made available to be disbursed at the direction of the Director referred to in paragraph (1) among the research and evaluation staff across all public diplomacy bureaus and offices of the Department.(3)Sense of CongressIt is the sense of Congress that the Department of State should gradually increase to a percentage of program funds that is commensurate with Federal Government best practices its allocation of funds made available under the headings Educational and Cultural Exchange Programs and Diplomatic Programs for research and evaluation of public diplomacy programs and activities of the Department pursuant to subsection (b).(d)Limited exemption relating to the Paperwork Reduction ActSubchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to the collection of information directed at any individuals conducted by, or on behalf of, the Department of State for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities, including interagency activities, conducted pursuant to this Act or to any of the following:(1)The United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.).(2)The Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.).(3)Section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note).(4)The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).(e)Limited exemption relating to the Privacy Act(1)In generalThe Department of State shall maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for audience research, digital analytics, and impact evaluations of communications related to public diplomacy programs and activities of the Department, including interagency efforts, intended for foreign audiences.(2)ConditionsAudience research, digital analytics, and impact evaluations under paragraph (1) shall be—(A)reasonably tailored to meet the purposes of the public diplomacy programs and activities of the Department of State, including related interagency activities; and(B)carried out with due regard for privacy and civil liberties guidance and oversight.(f)United States Advisory Commission on Public Diplomacy(1)In generalSection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended—(A)in the section heading, by striking Sunset and inserting Continuation; and(B)by striking until October 1, 2020.(2)Effectiveness AssessmentSubparagraph (B) of section 604(d)(1) of the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1469(d)(1)) is amended to read as follows: (B)Effectiveness assessmentIn evaluating the public diplomacy and international broadcasting activities described in subparagraph (A), the Commission shall conduct an assessment that considers the relation to the United States national interest, the public diplomacy target impact, the achieved impact, and the cost of public diplomacy activities and international broadcasting. The assessment shall include, if practicable, an appropriate metric such as cost-per-audience or cost-per-student for each such activity. Upon the completion of the assessment, the Commission shall assign a rating of—(i)effective for activities that—(I)set appropriate goals and achieve all or most of the desired results;(II)are well-managed;(III)are cost efficient; and(IV)quantifiably advance the priorities of the most recent National Security Strategy and related national strategies for defense and foreign policy;(ii)moderately effective for activities that—(I)set appropriate goals and achieve some desired results;(II)are generally well-managed;(III)may need to improve their cost efficiency, including reducing overhead; and(IV)have a substantive rationale for advancing the priorities of the most recent National Security Strategy and related national strategies for defense and foreign policy, but have not demonstrated quantifiable results;(iii)ineffective for activities that—(I)lack appropriate goals or fail to achieve stated goals or desired results;(II)are not well-managed;(III)are not cost efficient, such as through insufficient use of available resources to achieve stated goals or desired results, or have excessive overhead; or(IV)do not have a substantive rationale for advancing the priorities of the most recent National Security Strategy and related national strategies for defense and foreign policy; or(iv)results not demonstrated for activities that—(I)do not have acceptable performance public diplomacy metrics for measuring results; or(II)are unable or failed to collect data to determine if such activities are effective..(3)Subcommittee for research and evaluationThe United States Advisory Commission on Public Diplomacy shall establish a Subcommittee on Research and Evaluation to monitor and advise regarding audience research, digital analytics, and impact evaluations carried out by the Department of State and the United States Agency for Global Media.(4)Annual reportThe Subcommittee on Research and Evaluation established pursuant to paragraph (3) shall submit to the appropriate congressional committees an annual report, in conjunction with the United States Advisory Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department of State and the United States Agency for Global Media, describing all actions taken by the Subcommittee pursuant to such paragraph and any findings made as a result of such actions.7.Foreign mission language support(a)In generalThe Secretary of State shall ensure that each United States chief of mission has available appropriate personnel and resources to provide translation services for such chief of mission and the ability to translate content into local languages.(b)NotificationNot later than 90 days after the date of the enactment of this Act and annually thereafter for a period of five years, the Secretary of State shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of any United States diplomatic or consular posts that do not have permanent capabilities to provide translation services to the chief of mission of such a post or translate content into local languages.8.Lateral entry for public diplomacy personnelThe Secretary of State shall make full use of available authorities, including section 404 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), to recruit not fewer than ten individuals with extensive experience in strategic communications, including in foreign languages, graphic design, market research, social media engagement, audio and video content creation, and related capabilities for lateral entry into the Foreign Service at a grade level higher than FS–4. Such individuals shall be assigned to United States diplomatic or consular posts which the Secretary determines are in need of personnel to engage in public diplomacy efforts consistent with this Act.